                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


REBECCA NICHOLSON           *
    Plaintiff               *                                    CASE NO.
                            *
VERSUS                      *                                    JUDGE
                            *
DOLGENCORP, L.L.C. and      *                                    MAGISTRATE
XYZ INSURANCE COMPANY       *
     Defendant              *
                            *                                    A JURY IS DEMANDED
                            *
*****************************

                                           NOTICE OF REMOVAL


TO:        The Honorable Judges
           of the United States District Court
           for the Middle District of Louisiana


           Defendant, DG LOUISIANA, LLC (incorrectly captioned “Dolgencorp, L.L.C.”)

respectfully submits this Notice of Removal of the above-styled matter, and as cause therefore

shows as follows.

                                                         1.

           On June 27, 2018, the attached Petition for Damages was filed in 21st Judicial District Court

for the Parish of Livingston, State of Louisiana, entitled Rebecca Nicholson v. Dolgencorp, L.L.C.

and XYZ Insurance Company bearing case number 159898-D. 1 Defendant was served with the

Petition on July 12, 2018.




1
    See Petition for Damages, attached as Exhibit “A”.
                                                         2.

         Plaintiff’s Petition alleges that on July 19, 2017 — while shopping at a Dollar General

store located in Denham Springs, Louisiana — she tripped over a rug, which caused her “to fall to

the concrete floor, giving rise to personal injuries or damages.” 2 The Petition for Damages does

not contain any information that would put Defendant on notice that the potential amount in

controversy for this matter exceeds $75,000.00, exclusive of interest or costs.

                                                         3.

         On January 21, 2019, Plaintiff responded to discovery propounded by Defendant. 3 Her

responses included medical records from Bluebonnet Imaging Center and Dr. David Bourg. 4 The

records show that on August 21, 2017, Dr. Bourg referred Plaintiff to undergo a cervical MRI to

determine the source pain she was experiencing in her neck and back. 5 When Dr. Bourg reviewed

the MRI film on September 18, 2017, he noted the films showed that Plaintiff “has multiple disc

bulges and facet arthropathy with disc herniation in the lower cervical spine.” 6 He went on to

opine, “These injuries are consistent with objective findings and are more likely than not caused

when Rebecca injured herself [at Dollar General] given she had no history of these symptoms

beforehand.” 7




                                                         4.



2
  See Exhibit “A”, ¶ 3.
3
  January 21, 2019 e-mail attaching Plaintiff’s discovery responess, attached as Exhibit “B”.
4
  See Medical Records from Dynamic Chiropractic & Wellness, attached as Exhibit “C”.
5
  Id.
6
  Id.
7
  Id.
         Even a single alleged disc protrusion satisfies the jurisdictional amount in controversy

requirement of 28. U.S.C. 1332. 8 Here, Plaintiff’s cervical MRI revealed multilevel disc bulging

in addition to a disc herniation; therefore, the jurisdictional amount in controversy is satisfied.

                                                           5.

         While Defendants admit no liability, nor any element of damages, Defendants have met

their burden of showing that the amount in controversy is in excess of SEVENTY-FIVE

THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.

                                                           6.

         Accordingly, this Court has original jurisdiction of this action under 28 U.S.C. § 1332, and

this action is, therefore, removable to this court on the basis that:

         A.       The properly joined parties to this action are completely diverse:

                  1.        Plaintiff, Rebecca Nicholson, is a person of full age of majority and a

                            domiciliary of the Parish of Livingston, State of Louisiana; and

                  2.        DG Louisiana, LLC, is a single member limited liability company whose

                            sole member is Dolgencorp, LLC, whose sole member is Dollar General

                            Corporation, which is incorporated and has its principal place of business

                            in Tennessee.

         B.       The amount in controversy herein exceeds the sum of $75,000.00, exclusive of

                  interest and costs.

                                                           7.


8
  Bourg v. Fireman’s Fund Ins. Co., 1999 WL 335636, at *2 (E.D. La. 1999) (stating that as plaintiff alleged variety
of claims for serious personal injury, common sense indicates that it is more likely than not if plaintiff is successful,
she would recover damages in excess of $75,000; and providing “several Louisiana cases suggest that the plaintiff
could recover much more than $75,000”); see also Andrus v. Board, 626 So. 2d 1224, 1227 (La. App. 3 Cir. 1993)
(court awarded $84,137 in total damages for mild disc protrusion as a result of an automobile accident); ANMAC
Foundation v. St. Patrick Hospital, 594 So. 2d 951, 954 (La. App. 3 Cir. 1992) (court awarded plaintiff $90,000 in
damages for cervical and lumbar strain and bulging disc).
        This is a civil action over which the United States District Court for the Middle District of

Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. § 1332, et seq., as

the amount in controversy exceeds $75,000.00, exclusive of interest and costs and complete

diversity exists between all adverse and properly joined parties.

                                                 8.

        The 21st Judicial District Court for the Parish of Livingston, State of Louisiana, is located

within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(b). Therefore, venue is proper

in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing the place

where such action is pending.”

                                                 9.

        DG Louisiana, LLC prays for a jury trial on all issues.

        WHEREFORE, removing Defendant, DG Louisiana, LLC, prays that the above action

now pending in the 21st Judicial District Court for the Parish of Livingston, State of Louisiana, be

removed therefrom to this Honorable Court. DG Louisiana, LLC additionally prays for a jury trial

on all issues.

                                       Respectfully submitted,


                                       ___/s/ Jose R. Ruiz_____________
                                       PETER J. WANEK (#23353)
                                       TREVOR C. DAVIES (#32846)
                                       JOSE R. RUIZ (#37850)
                                       WANEK KIRSCH DAVIES LLC
                                       1340 Poydras Street, Suite 1810
                                       New Orleans, LA 70112
                                       Telephone: (504) 324-6493
                                       Facsimile: (504) 324-6626
                                       Attorneys for Defendant, DG Louisiana, LLC
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record via the Court’s CM/ECF electronic filing system this 30th day of January, 2019.



                                             /s/ Jose R. Ruiz__
